IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,774


EX PARTE HAROLD SIMEON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 926711-A IN THE 399TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment.  The First Court of Appeals affirmed his conviction. Simeon v. State,
No. 01-02-01191-CR, (Tex. App- Houston [First Dist.] 2004, no pet.) (Not designated for
publication).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and that he had a right to file
a pro se petition for discretionary review.
	The trial court has entered findings of fact and conclusions of law that Applicant was not
notified of his right to file a pro se petition for discretionary review.  Ex parte Riley, 193 S.W.3d 900 
(Tex. Crim. App. 2006). We find, therefore, that Applicant is entitled to the opportunity to file an
out-of-time petition for discretionary review of the judgment of the First Court of Appeals in Cause
No. 01-02-01191-CR that affirmed his conviction in Case No. 926711-A from the 339th Judicial
District Court of Harris County.  Applicant shall file his petition for discretionary review with the
First Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: October 3, 2007
Do not publish